CrowNHARt, J.
(dissenting). By the workmen’s compensation act (sub. (1), sec. 2394 — 7, Stats. 1921) an employee is defined as “Every person in the service of . . . any village . . . under any appointment, or contract of hire, express or implied, oral or written.”
The claimant here is the widow of John P. Kramer, who was employed by the village of Weyauwega to paint a bridge by the job for $75. He was an old man, the village-“jack of all trades,” a painter and carpenter in particular, who did odd jobs around the village. He hired no help and did all the work himself. This had long been his custom, to the knowledge of the village authorities.
In passing the compensation act the legislative idea was plainly expressed to pay compensation to all workmen under the act who are accidentally injured in the course of their employment. The act speaks of employers and employees. The old terms of master and servant are studiously avoided? Plere is a new idea come into birth in Wisconsin’s law— the law of compensation for workmen injured through *177industrial hazards. It should be remembered that there are but two classes in the act, employers and employees. The compensation idea — the purpose of the law — is all-important in construing it. The term “contractor” is used but once in the law, and then it expresses the idea of one who himself is an employer. I feel the court has gone far afield to put a common workman outside the pale of the law because, perchance, he does a piece of work by the job instead of by the hour, by the day, or by the month. The common-sense idea of a contractor is one who himself is the director and manager in charge of a contract, wherein he employs workingmen to do the manual labor. It assigns a false dignity to a common workman who does a small piece of work by his own labor, without assistants, to call him a contractor. Not every person who enters into a contract to do a piece of woyk is a contractor, in the common acceptance of the term, for any man working by the day may be working in pursuance of a contract. Thousands upon thousands of workmen doing work by the piece in Wisconsin are working under contract. It is not unusual to let out small jobs to individual workmen by contract where supervision is unnecessary because the work may be inspected before payment to see that it is up to standard. To avoid keeping the workman’s time and to increase production this is quite the usual thing. Supervision of details is unnecessary in these small matters. An inspection after the work is done is all that is required.
Here we find a common workman who was not, and never had been, an employer — a contractor. The Industrial Commission found that
“At a meeting of the village board on May 2, 1921, the trustees directed the committee on streets and bridges to have the bridge painted. By agreement of the committee members they spoke to the different men in the village of Weyauwega who' were thought available for work of this sort, among them Mr. Kramer. Kramer had done painting *178of one sort and another for many years, sometimes by da)^ work and at other times by the job. Pie never employed others to work with him when he had painting to do by the job, but always did the work in person. He was known to the members of the committee as a careful, competent, dependable workman. The members of the committee were desirous, so far as pos'sible, of relieving themselves from the necessity of overseeing the work as it progressed or keeping time records. The materials were to be furnished by the village, and the only obligation of Mr. Kramer was to do the work. While there was no express agreement that he was to do the work in person, the committee’s acquaintance with him and knowledge of how he had done work for others led them to understand that he would perform all of this work in person, and his manner of proceeding with the work leads to the conclusion that he in fact intended to do the work himself. It was a job which Kramer and the committee members estimated at the time as requiring about two weeks’ time for one man.”
I feel that in construing the compensation act we should do so with the idea of carrying out its manifest purpose. To adopt a technical conátruction of a word to defeat that purpose works a great wrong, as in this case. It emasculates the legislative intent. It defeats the ends of justice. The legislature ex induciría attempted to put employees of municipalities under the act. Here the municipality, with commendable prudence, insured its risk, and we may be assured it had no evasive purpose in hiring this employee by the job. But this decision leaves the door open to others, less humane, to evade the purposes of the law. By this decision the court denies the benefits of the act to those entitled thereto, as I view the opinion. The authorities cited in support of the decision, almost without exception, are not applicable to thf situation here nor to compensation acts. They treat of a contractor under the old common law, or under statutes dissimilar to the compensation act. Many words will not make the situation plainer.
The statute provides that the findings of fact of the *179Commission, acting within its powers, in the absence of fraud, shall be conclusive. The Commission found that Kramer was an employee on sufficient evidence:
I think the decision of the Industrial Commission was right and clearly within its jurisdiction. The judgment of the circuit court affirming the award of the Industrial Commission should therefore be sustained.
For the reasons stated, I respectfully dissent from the opinion of the court.